SECURITIES & EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q [x] Quarterly Report Under Section 13 or 15 (d) of the Securities Exchange Act of 1934 For Quarterly Period Ended March 31, 2010 [ ] Transition Report Under Section 13 or 18(d) of the Exchange Act Commission File Number: 0-17449 PROCYON CORPORATION (Exact Name of Small Business Issuer as specified in its charter) COLORADO 59-3280822 (State of Incorporation)(IRS Employer Identification Number) 1300 S. Highland Ave. Clearwater, FL 33756 (Address of Principal Offices) (727) 447-2998 (Issuer’s Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [ X ] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common stock, no par value; 8,055,388 shares outstanding as of May10, 2010. PART I. - FINANCIAL INFORMATION Item Page ITEM 1. FINANCIAL STATEMENTS 3 Index to Financial Statements Financial Statements: Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Notes to Financial Statements 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 4. CONTROLS AND PROCEDURES 16 PART II. - OTHER INFORMATION ITEM 5. OTHER INFORMATION 17 ITEM 6. EXHIBITS 17 SIGNATURES 17 PROCYON CORPORATION & SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2010 and June 30, 2009 (unaudited) (audited) March 31, June 30, ASSETS CURRENT ASSETS Cash $ $ Certificate of Deposits, and accrued interest Accounts receivable, less allowance for doubtful accounts of $1,000 and $4,200, respectively. Inventories Prepaid expenses Deferred tax asset TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, NET OTHER ASSETS Deposits Deferred tax asset TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts Payable $ $ Accrued Expenses and Other Current Portion of Mortgage Payable TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES Mortgage Payable TOTAL LONG TERM LIABILITIES STOCKHOLDERS' EQUITY Preferred stock, 496,000,000 shares authorized, none issued - - Series A Cumulative Convertible Preferred stock, no par value; 4,000,000 shares authorized; 199,100 shares issued and outstanding Common stock, no par value, 80,000,000 shares authorized; 8,052,388 shares issued and outstanding Paid-in Capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. 3 PROCYON CORPORATION & SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three & Nine Months Ended March 31, 2010 and 2009 (unaudited) (unaudited) (unaudited) (unaudited) Three Months Three Months Nine Months Nine Months Ended Ended Ended Ended Mar. 31, 2010 Mar. 31, 2009 Mar. 31, 2010 Mar. 31, 2009 NET SALES $ COST OF SALES GROSS PROFIT OPERATING EXPENSES Salaries and Benefits Selling, General and Administrative INCOME (LOSS) FROM OPERATIONS OTHER INCOME (EXPENSE) Interest Income Interest Expense ) INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAXES INCOME TAX (EXPENSE) BENEFIT ) NET INCOME (LOSS) FROM CONTINUING OPERATIONS DISCONTINUED OPERATIONS Income (Loss) from Operations of Discontinued Component ) ) Provision for Income Tax (Expense) Benefit ) ) NET INCOME (LOSS) FROM DISCONTINUED OPERATIONS ) ) NET INCOME (LOSS) Dividend requirements on preferred stock ) Basic net income (loss) available to common shares $ Basic net income per common share Continuing Operations $ $
